Citation Nr: 9920026	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative left 
great toe hallux valgus bunionectomy, currently rated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from June 1985 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied an 
increased evaluation for the post-operative left big toe 
hallux valgus bunionectomy (rated 10 percent under diagnostic 
code 5010-5280).  The veteran submitted a notice of 
disagreement in June 1998, and the RO issued a statement of 
the case in July 1998.  The veteran submitted a substantive 
appeal in October 1998.

It appears that the veteran may have raised the issue of a 
total rating for compensation purposes based upon 
unemployability due to service-connected disabilities.  This 
matter has not been adjudicated by the RO and will not be 
addressed by the Board.  This issue is referred to the RO for 
appropriate action.

 
FINDING OF FACT

The postoperative left great toe hallux valgus bunionectomy 
is manifested primarily by a well-healed scar, loss of 
dorsiflexion, degenerative change, persistent pain on 
standing, medial deviation, hammertoe, and possible dorsal 
subluxation that produce no more than moderate functional 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of the postoperative left great toe hallux valgus 
bunionectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40 4.41, 4.44, 4.45, 
4.71a, Codes 5003, 5280, 5282, 5283, 5284 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had more than ten years of active service from 
June 1985 to April 1996.

Service medical records show that the veteran was 
experiencing a painful bunion at the great toe of the left 
foot in June 1992.

The veteran underwent the following surgical procedures on 
his left foot in March 1993:  Osteotomy, bunionectomy, K-wire 
fixation, and fibular sesamoidectomy.  No complications were 
reported, and the veteran was diagnosed with hallux valgus 
bunion deformity, left foot.

Service medical records reveal that the veteran continued to 
complain of pain in his left foot when he wore steel toe 
boots, as required for duty, in January 1995.  The veteran 
reported that he had decreased range of motion and 
flexibility of the left hallux.  The examiner noted scar 
tissue secondary to incision, and that the left hallux flexed 
medially with fixed hyperflexed interphalangeal.  The veteran 
was diagnosed with hammertoe status post bunionectomy.

Service medical records show that the veteran was diagnosed 
with a bunion of the left foot in April 1996.  He was 
restricted from standing for more than two consecutive hours 
at a time.

A January 1997 RO rating decision granted service connection 
for status post left bunionectomy, and assigned a 
noncompensable evaluation under diagnostic code 5299-5280, 
effective from April 1996.

The veteran underwent a VA examination in August 1997.  The 
examiner noted that the veteran had some deformity of the 
great toe on the left foot.  The veteran was unable to 
dorsiflex the great toe, and the great toe is widely 
separated from the second toe and pointed medially since the 
surgery.

X-rays of the veteran's left foot taken in August 1997 reveal 
status post bunionectomy with degenerative changes of the 
left 1st metatarsophalangeal joint with possible dorsal 
subluxation.

VA outpatient records show that the veteran was treated for 
chronic pain at the base of his left great toe in September 
1997.  He reported that the pain was exacerbated by standing 
and that, on his present job, he was on his feet for 12 hours 
per day.

A December 1997 RO rating decision increased the 
noncompensable rating for status post left bunionectomy to 10 
percent under diagnostic code 5010-5280, effective from April 
1996.

Statements of the veteran in the claims folder are to the 
effect that the veteran's left great toe is in constant pain 
and its flexibility is getting worse; that the pain causes 
the veteran to go back and forth to the hospital; that the 
veteran can only wear certain shoes due to the pain; and that 
the veteran recently lost a job because he could not stand 
for any period of time.

B.  Legal Analysis

The veteran's claim for evaluation of postoperative left 
great toe hallux valgus bunionectomy is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).  The veteran argues that his January 1998 statement to 
the effect that his toe condition had "worsened" requires a 
remand for another VA examination.  In that statement, the 
veteran referred to treatment at the VA Medical Center, 
Fayetteville.  The RO properly requested and received the 
identified records, and re-evaluated the claim.  The Board 
finds that a formal compensation-type examination is not 
required in this case, as no pathologic change has been 
asserted, and an increase in pain alone would not be 
ascertainable through formal examination.  Moreover, see 
infra, the current rating is the maximum applied to 
conditions of the great toe.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

Severe unilateral hallux valgus warrants a 10 percent 
evaluation if the extent of disability is equivalent to 
amputation of the great toe. A 10 percent evaluation is also 
warranted for postoperative unilateral hallux valgus with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, Code 
5280.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

A review of the record shows RO rating decisions that 
continued the 10 percent evaluation for post-operative left 
great toe hallux valgus bunionectomy, based upon evidence 
showing loss of dorsiflexion, degenerative change, complaints 
of pain, and medial deviation.

The evidence also reflects that the veteran has persistent 
pain at the base of the left great toe and that its 
flexibility is decreasing.  Pain may provide a basis for a 
compensable disability rating.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997).  The Board has carefully considered the 
veteran's statements to the effect that he has functional 
impairment in his left foot from pain that interferes with 
his ability to stand during extended periods of time.  
38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

The post-operative left great toe hallux valgus bunionectomy 
is currently evaluated as 10 percent disabling under 
diagnostic code 5010-5280.  There is evidence of degenerative 
changes of the left 1st metatarsophalangeal joint, with 
possible dorsal subluxation.  It is the opinion of the Board 
that moderate foot disability has been established in the 
veteran's left foot under diagnostic code 5283.  After 
consideration of all the evidence, including the veteran's 
statements and regulatory provisions, as well as DeLuca v. 
Brown, 8 Vet. App. 202 (1995), dealing with functional 
impairment caused by pain, the Board finds that the post-
operative left great toe hallux valgus bunionectomy is 
manifested primarily by a well-healed scar, loss of 
dorsiflexion, degenerative change, persistent pain on 
standing, medial deviation, hammertoe, and possible dorsal 
subluxation that produce not more than moderate functional 
impairment.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to persistent pain on standing do not more closely 
approximate a moderately severe disability of the left foot, 
which would warrant a 20 percent rating. There is no 
indication that the veteran wears a metatarsal pad to provide 
some relief or medical evidence of an antalgic gait on the 
left, which might constitute a moderately severe foot 
disability.  Nor is there medical evidence that any residuals 
are severe or that there are pathologic residuals in the foot 
other than the condition of the hallux itself.  In this 
regard the evidence is not in equipoise, but is against a 
higher rating.  Thus the benefit of the doubt cannot be 
applied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
Accordingly, a rating higher than 10 percent is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for the post-
operative left great toe hallux valgus bunionectomy, the 
benefit of the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.


ORDER

A rating higher than 10 percent for the post-operative left 
great toe hallux valgus bunionectomy is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

